Fourth Court of Appeals
                                       San Antonio, Texas


                                  MEMORANDUM OPINION
                                           No. 04-13-00349-CR

                                     IN RE Shane McClaine CAIN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 12, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 3, 2013, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 91-0984-CR, styled The State of Texas v. Shane McClaine Cain, pending
in the 2nd 25th Judicial District Court, Guadalupe County, Texas, the Honorable Gus J. Strauss, presiding.